212 F. Supp. 2d 56 (2002)
In re SIMON II LITIGATION.
Nos. 00-CV-5332, 98-CV-0675, 98-CV-1492, 98-CV-3287, 99-CV-1988, 99-CV-6142, 00-CV-2340, 00-CV-4442, 00-CV-4632, 02-CV-0599.
United States District Court, E.D. New York.
July 16, 2002.
Weitz & Luxenberg, New York City, by Perry Weitz, Robert J. Gordon, Jerry Kristal, Richard L. Akel, Lieff, Cabraser, Heimann, & Bernstein, New York City, by Steven E. Fineman, Thomas M. Sobol, Lieff, Cabraser, Heimann, & Bernstein, San Francisco, CA, by Elizabeth J. Cabraser, Richard M. Heimann, Robert J. Nelson, Sporwood Wilner Maciejewski & Matthews, P.A., Jacksonville, FL, by Norwood Wilner, Wait, Chesley, Waite, Schneider, Bayless & Chesley, Cincinnati, OH, by Stanley Chesley, Brown Rudnick Freed & Gesmer, Boston, MA, by Gregory T. Carnold, Wayne F. Dennison, Sheller Ludwig & Badley, Philadelphia, PA, by Charles Mangan, for plaintiff in Simon I & Simon II.
Law Offices of Peter G. Angelos, P.C., Baltimore, MD, by Joshua Kassner, John Angelos, O'Donoghue & O'Donoghue, Washington, D.C., for plaintiff National Asbestos.
Milberg Weiss Bershad Hynes & Lerach, New York City, by Melvyn I. Weiss, Beth A. Kaswan, Michael C. Spencer, for plaintiff Bergeron.
Dewey Ballantine, LLP, New York City, by Paul J. Bschorr, Vincent R. FitzPatrick, Jr., Michael Hefter, Heather K. McDevitt, Dewey Ballantine, LLP, Washington, DC, by Martha J. Talley, for plaintiffs Blue Cross, et al.
The Cuneo Law Group, Washington, D.C., by Jonathon W. Cuneo, Hutton & Hutton, Wichita, KS, by Mark B. Hutton, Derek S. Casey, Chan P. Townsley, Richardson & Ward, Tulsa, OK, by Gary Richardson, for plaintiff Mason, et al.
Orrick, Herrington & Sutcliffe, LLP, New York City, by Peter A. Bicks, James L. Stengel, Thompson, McNaboe, Ashley & Bull, LLC, P.A., Portland, MA, by Thomas R. McNaboe, Kazan, McClain, Edises, Simon & Abrams, Steven Kazan, Oakland, CA, for plaintiff Raymark.
Sedgwick, Detert, Moran & Arnold, New York City, by Kevin J. Dunne, Eric M. Kraus, Kirkland & Ellis, New York City, by Marjorie P. Lindblom, David Bernick, Andrew R. McGaan, Deirdre A. Fox, Goodwin, Proctor & Hoar, LLP, Boston, MA, by U. Gwyn Williams, for defendant Brown & Williamson.
Jones, Day, Reavis & Pogue, New York City, by Harold Keith Gordon, Byron G. Stier, George Kostolampros, Jones, Day, Reavis & Pogue, Cleveland, OH, by Theodore M. Grossman, Hugh R. Witing, Mark A. Belasic, Jones, Day, Reavis & Pogue, Washington, D.C., by Robert H. Klonoff, Jones, Day, Reavis & Pogue, Dallas, TX, by Jerome R. Doak, Margaret I. Lyle, Womble Carlyle Sandridge & Rice, Winston-Salem, NC, by Ursula M. Henninger, for defendant R.J. Reynolds.
Greenberg Traurig, LLP, New York City, by Alan Mansfield, Robert J. Kirshenberg, Stephen L. Saxl, Shook, Hardy & Bacon, LLP, Kansas City, MO., by William L. Allinder, Lori Connors McGroder, for defendant Lorillard Tobacco.
Simpson Thacher & Bartlett, New York City, by Michael V. Corrigan, Joseph M. McLauglin, Ronald M. Neuman, Adam I. Stein, for defendant BAT Industries, p.l.c.
Chadbourne & Parke, LLP, New York City, by Donald J. Strauber, David A. Wallace, Daniel Endick, for defendant BATCO.
Arnold & Porter, Washington, DC, by Peter Bleakley, Murray R. Garnick, David *57 S. Eggert, Eric Suter, Dechert Price & Rhoads, New York City, by Peter L. Critchell, Collier, Shannon, Rill & Scott, Washington, DC, by John B. Williams, Thomas W. Mitchell, Goodwin, Proctor & Hoar, Boston, MA, by Kenneth J. Parsigian, Paul E. Namser, for defendant Philip Morris.
Debevoise & Plimpton, New York City, by Anne E. Cohen, Harry Zirlin, Steven S. Michaels, for defendant Council for Tobacco Research USA, Inc.
Davis & Gilbert, LLP, New York City, by Bruce J. Ginsberg, for defendant Hill & Knowlton.
Seward & Kissel, LLP, New York City, by Jacob Horowitz, for defendant Tobacco Institute.
Jacob Medinger & Finnegan, New York City, by Bryan A. McKenna, for defendant Smokeless Tobacco.
Skadden Arps Slate Meagher & Flom, New York City, by Arthur H. Aizley, Eric S. Sarner, for defendant U.S. Tobacco.
Kasowitz Benson Torres & Friedman, New York City, by Leonard A. Feiwus, for defendant Liggett.

MEMORANDUM AND ORDER (BLUE CROSS)
WEINSTEIN, Senior District Judge.
Plaintiffs, a number of Blue Cross and Blue Shield entities from various states, seek the extra costs they allegedly suffered as a result of fraud by defendants on plaintiffs' smoker members. See e.g. Blue Cross & Blue Shield of N.J. Inc. v. Philip Morris Inc., 1999 WL 104815 (E.D.N.Y. February 25, 1999). One of plaintiffs, Empire Blue Cross & Blue Shield of New York, obtained a judgment after trial based on section 349 of the New York Business Law. See Blue Cross & Blue Shield of N.J., Inc. v. Philip Morris, Inc., 178 F. Supp. 2d 198 (E.D.N.Y.2001). That case is now on appeal.
Most of the other plaintiffs are from outside of New York. Plaintiff moves to stay consideration of the other, untried, Blues' cases until the pending appeal is decided. Since defendants consent, the stay is hereby granted.
It should be noted that the New York Court of Appeals has recently ruled that section 349 cannot be relied upon by plaintiffs injured in other states. Goshen v. The Mutual Life Insurance Company of New York, 2002 WL 1418408 (N.Y. July 2, 2002). Counsel for plaintiffs concede that the out-of-state Blues cannot rely on section 349, but will have to plead the statutes and common law of the states where they and their smokers were injured. This court will almost certainly not want to try these non-New York cases: the laws involved are, in general, not clear; certifications for clarification of state law may be required; and convenience of witnesses will suggest transfer to a more appropriate district court. Upon completion of the pending appeal a motion for dismissal or transfer of these non-New York Blues will be entertained.
So ordered.